Citation Nr: 0700220	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03 34-221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C. § 1310, to include as a 
result of exposure to ionizing radiation.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1956 to January 1958.  He died in March 2001.  The 
appellant is the veteran's surviving spouse.  

This case comes to the Board on appeal of an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO), which denied 
the appellant's claims for service connection for the cause 
of the veteran's death pursuant to 38 U.S.C. § 1310 and DIC 
benefits pursuant to 38 U.S.C. §  1318.  

The appellant was scheduled to appear for a Travel Board 
hearing in July 2006.  However, she failed to report for this 
hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).

Issue not on appeal

In a May 2002 rating decision, the RO denied the appellant's 
claim of entitlement to benefits under the provisions of 38 
U.S.C. § 1151 for the cause of the veteran's death.  She 
submitted a timely notice of disagreement in July 2002.  A 
statement of the case was issued September 11, 2003; however, 
the appellant failed to submit a timely substantive appeal by 
November 12, 2003.  See 38 C.F.R. § 20.302(b) (2006).  
Accordingly, the May 2002 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

The appellant submitted argument on the 1151 claim in April 
2004, and in an April 2005 decision, a Decision Review 
Officer (DRO) determined that new and material evidence had 
not been submitted which was sufficient to reopen the 
previously-denied claim of entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 for the cause of the veteran's 
death.  To the Board's knowledge, the appellant has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran died in March 2001 at the age of 63.  The 
cause of death was pancreatic carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for chronic urticaria of the hand, face and 
trunk, tinnitus, and hearing loss.

3.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
service and his death, to include consideration of his 
service-connected disabilities and claimed exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

2.  The criteria for DIC benefits pursuant to 38 U.S.C. § 
1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to her claims in a letter from the 
RO dated July 29, 2004, whereby the appellant was advised of 
the provisions relating to the VCAA.  Specifically, the July 
2004 VCAA letter detailed the evidentiary requirements for 
the appellant's cause of death ("it must be shown that the 
condition causing the veteran's death had its onset in 
service or was permanently aggravated by the military 
service") and DIC claims ("we need evidence showing the 
veteran died in service or medical evidence showing that the 
veteran's service-connected conditions caused of contributed 
to the veteran's death.  We may also pay DIC if the veteran 
was continuously rated totally disabled due to service-
connected conditions for at least 10 years before death").  

Crucially, the appellant was advised in the July 2004 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including service records, records 
from SSA and any VA treatment records.  With respect to 
private treatment records, the July 2004 VCAA letter informed 
the appellant that VA would make reasonable efforts to obtain 
non-Federal evidence.  The July 2004 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis in 
original].  

The Board notes that the July 2004 VCAA letter specifically 
requested of the appellant: "If there is any other evidence 
that you think will support your claim[s], please let us 
know.  If you have any evidence in your possession that 
pertains to your claim[s], please send it to us."  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by the RO. 

The appellant was not provided VCAA notice prior to the 
adjudication of her claims in August 2003.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the appellant 
was provided with VCAA notice through the July 2004 VCAA 
letter and her claims were readjudicated in the October 2004 
SSOC, after she was provided with the opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claims on the merits.  Neither the 
appellant or her representative have pointed to any specific 
prejudice resulting from the timing of the VCAA notice. 
Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, element (1), veteran status, is not at issue, 
and elements (2) and (3) are irrelevant to the appellant's 
claims.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection for cause of the veteran's death and DIC 
benefits.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  Because as discussed below 
the Board is denying the appellant's claims, elements (4) and 
(5) remain moot. 

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The claims folder contains the veteran's VA and private 
treatment records.  Additionally, a VA medical nexus opinion 
was obtained concerning the cause of the veteran's death in 
May 2002.  The report reflects that the examiner rendered an 
appropriate nexus opinion which considered the relevant 
evidence of record.  There is no indication from the 
appellant or her representative of any outstanding records.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claims.  As 
noted in the Introduction, the appellant failed to appear for 
a personal hearing scheduled in July 2006 and did not ask 
that such be rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C. § 1310, to include as a 
result of exposure to ionizing radiation.

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection-radiation exposure

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2006).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2006).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2006).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of his active service.  



Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that exposure to 
ionizing radiation in service caused or contributed to the 
cause of his death.  In other words, the appellant believes 
that the veteran's in-service exposure ionizing radiation led 
to his development of pancreatic carcinoma, which eventually 
caused his death.  

The Board initially notes that a review of the evidence does 
not suggest that pancreatic carcinoma was present in service.  
The veteran's service medical records are negative for any 
pancreatic disease.  Additionally, though pancreatic cancer 
is considered one of the radiogenic diseases subject to 
presumptive service connection for radiation-exposed veterans 
[see 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2006)], there is no 
competent evidence of record that the veteran was ever 
exposed to ionizing radiation in service, despite the 
appellant's contentions.  Indeed, after conducting an 
investigation into the veteran's alleged exposure to ionizing 
radiation in service, the Department of Veterans Affairs 
issued a Memorandum dated October 4, 2004 which determined 
that "there is sufficient evidence to conclude that the 
veteran was not involved in or exposed to nuclear testing 
during his active naval service."  There is no competent 
evidence to the contrary.  Therefore, the appellant's 
allegation that the veteran's pancreatic carcinoma which 
ultimately led to his death was a result of exposure to 
ionizing radiation in service is without merit.

Therefore, the appellant's claim that the veteran was not 
exposed to ionizing radiation in service is without merit and 
will be addressed no further.  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and death.  Cf. 
Hickson, supra.  Here, element (1) is obviously met.  In 
addition, element (2) is satisfied.  The crucial matter is 
element (3), medical nexus.

Neither the terminal hospitalization report nor the death 
certificate referred to the veteran's service-connected 
disabilities (urticaria, tinnitus, and hearing loss).  The 
Board views this as competent medical evidence against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  
See 38 C.F.R. § 3.312(a) (2006), supra.

Moreover, a thorough review of the medical treatment records 
does not indicate that any health care provider made any 
connection between the veteran's service-connected 
disabilities and his death.  This is also significant 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

The only evidence in the appellant's favor is her own 
statements to the effect that she believes that the veteran's 
in-service exposure to ionizing radiation somehow caused his 
death.  It is now well established, however, that as a lay 
person without medical training she is not competent to opine 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The appellant's statements are accordingly 
entitled to no weight of probative value.

As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
crucial medical nexus evidence.  She has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that any 
of the veteran's service-connected disabilities caused or 
contributed to the cause of his death, or that such was due 
to exposure to ionizing radiation in service.  Indeed, there 
is competent medical evidence to the contrary.  A 
preponderance of the evidence is therefore against the claim.  
Element (3) has not been met, and the appellant's claim fails 
on that basis.  The benefit sought on appeal is accordingly 
denied.

Conclusion

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that any 
of the veteran's service-connected disabilities caused or 
contributed to the cause of his death, or that such was a 
result of exposure to ionizing radiation in service.  A 
preponderance of the evidence is therefore against the claim.  
Element (3) has not been met, and the appellant's claim fails 
on that basis.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

Relevant law and regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  See 38 
U.S.C.A. § 1318 (West 2002).

In January 2000, prior to the veteran's death and the 
appellant's DIC claims, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  Accordingly, 
as amended, the regulation specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility to DIC benefits.  See 65 Fed. Reg. 
3,388 (Jan. 21, 2000). 

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision, the 
Federal Circuit directed the Department to conduct expedited 
rulemaking which would either explain why certain 
regulations-- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 -- 
were inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  
Because the appellant's claim does not involve the submission 
of new and material evidence, the Board may now proceed to 
adjudicate her DIC claim.

Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318.  Neither the appellant nor 
her representative have made any specific contentions as to 
why she is entitled to DIC benefits under section 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  [It is undisputed that the veteran was 
not a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1958, so those parts of § 1318 are clearly not applicable.]  
 
The evidence of record at the time of the veteran's death 
shows that he had established service connection for chronic 
urticaria of the hands, face and trunk, evaluated as 30 
percent disabling from September 14, 1999; tinnitus, 
evaluated as 10 percent disabling from September 27, 1999; 
and hearing loss, evaluated as noncompensably (zero percent) 
disabling from September 27, 1999.  The combined disability 
rating for these three service-connected disabilities was 40 
percent.  Hence, the veteran was not in receipt of a total 
disability rating as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under § 1318(b) on the grounds that the veteran had actually 
been in receipt of, or actually established entitlement to, a 
total rating for 10 years prior to his death.  The evidence 
clearly indicates that he was not.  See 38 C.F.R. § 3.22 
(2006).  

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment), "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date. 
See 38 C.F.R. § 3.22(b)(3) (2006).

In this case, there is no specific contention in the record 
that any rating decision addressing the evaluation of the 
veteran's service-connected disability was clearly and 
unmistakably erroneous.  There were no claims for service 
connection pending at the time of the veteran's death in 
March 2001.  Accordingly, there is no evidence that the 
veteran qualified for a total disability rating at the time 
of his death, let alone for 10 continuous years prior 
thereto.



Conclusion

In short, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, there is no legal basis for 
entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law 
and not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law].


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


